Exhibit OccuLogix, Inc. dba TearLab Code of Conduct I. General Statement of Business Philosophy In this code of conduct (the “Code of Conduct”), the “Company” refers to OccuLogix, Inc. dba TearLab and, where the context permits or requires, to OccuLogix, Inc., its subsidiaries and its affiliates, collectively. The commitment to excellence is fundamental to the philosophy of the Company. This commitment to excellence means that employees (including officers) and directors share a common set of objectives and benefit from the achievement of those objectives. One essential objective is our conviction to uphold ethical standards in all our corporate activities. These standards apply to all of the Company's activities in every market that it serves. The purpose of the Code of Conduct is to strengthen the Company's ethical climate and to provide basic guidelines for situations in which ethical issues may arise. We strive to do business with customers and suppliers of sound business character and reputation. We do not knowingly support any public or private organization which espouses discriminatory policies or practices. We expect all of our employees to perform their work with honesty and integrity. It is the Company’s policy to comply with all applicable laws, including, without limitation, employment, discrimination, health, safety, antitrust, securities and environmental laws. No director, officer or manager of the Company has authority to violate any law or to direct another employee or any other person to violate any law on behalf of the Company. Each employee and non-employee director of the Company is, and will be held, responsible for the observance of the Code of Conduct. If any employee has questions about any section of the Code of Conduct, he or she should direct all questions to the Chief Executive Officer or the Vice President, Operations. If an employee becomes aware that another employee has violated the Code of Conduct, he or she is obligated to report it in accordance with the procedures set forth below. No one has authority to retaliate against an employee who reports a possible violation. Failure to comply with any of the provisions of the Code of Conduct will subject the employee to disciplinary measures up to and including termination. II.
